DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         KENNETH STEFFEN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3636

                           [February 6, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 03-16058CF10A.

   Kenneth Steffen, Doral, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. See Patterson v. State, 141 So. 3d 707, 708 (Fla. 2d DCA
2014) (recognizing that “claims of entitlement to out-of-state jail credit
must be raised in a timely motion under rule 3.850”).

CIKLIN, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.